Citation Nr: 1207224	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-00 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an ear disorder.

2.  Entitlement to a compensable rating for Dupuytren's disease, including residuals of excisions of benign nodules of the knuckle pads of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1992 to February 2000 and from January 2004 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, the Board, among other things, reopened and remanded the service connection claim for ear disease for additional development and remanded the issue of entitlement to a compensable rating for benign nodules affecting the knuckle pads because the issue was not addressed in a June 2009 supplemental statement of the case.  

A subsequent November 2011 supplemental statement of the case noted, in essence, that the issue of entitlement to a compensable rating for benign nodules affecting the knuckle pads had been found to be more appropriately considered as part of the separate noncompensable rating assigned for Dupuytren's disease, to include residuals of excisions of benign knuckle pad nodules of the hands, in a June 2009 rating decision.  Therefore, the Board finds the issue on appeal is more appropriately addressed as provided on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in July 2005.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in May 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, as to the service connection issue on appeal, the Board notes that in accordance with the June 2010 remand order the Veteran was provided a VA examination in June 2011.  The issue was also addressed in a July 2011 addendum report.  The Board finds, however, that a review of the provided medical reports does not indicate the examiner's opinion was based upon a review of all pertinent records as requested by the remand order.  In fact, the examiner did not acknowledge the Veteran's period of active service from January 2004 to December 2004 nor address the significance, if any, of the October 2004 private treatment for otitis media of the left ear during that period of active service.  

The Court has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.

As to the increased rating issue on appeal, the Board notes that service treatment records show that in December 1999 the Veteran underwent excision of nodules of the knuckle pads of the left middle finger and right index, middle, and ring fingers.  A January 2000 separation examination report included a diagnosis of benign knuckle pads.  

On VA examination in March 2000 the Veteran reported that he had developed scarring over the knuckles of both hands as a result of knuckle pad nodules removed in service.  A June 2000 rating decision, in pertinent part, established service connection for dyshidrotic eczema to the bilateral hands and feet, status post excision of benign bilateral knuckle pads.  A 10 percent rating was assigned under the criteria for 38 C.F.R. § 4.118, Diagnostic Codes 7806-7819.  

Service treatment records dated during the Veteran's second period of active service show that in July 2004 he complained of skin pads on the knuckles.  The examiner noted there was obvious buildup of the knuckles of the middle fingers with no pain on palpation.  

In correspondence dated in June 2005 the Veteran requested an increase in the rating for his service-connected benign skin growth.  Private medical records submitted in support of the claim include a June 2005 report which noted hand nodules, proximal interphalangeal joints.  The examiner noted they were slightly tender to touch and not moveable.  They were cystic like in appearance and feel.  

In statements submitted with his December 2006 VA Form 9 the Veteran reported that knuckle pads had returned to his hands and were painful upon contact.  He asserted the growths were similar to symptoms seen in Dupuytren's contracture.  He stated the disorder was extremely painful with activities such as lifting weights, performing push-ups, of extending his fingers beyond normal range of motion.  The disorder he claimed hindered his ability to exercise and perform various forms of manual labor.  He submitted copies of medical articles addressing Dupuytren's contracture.  

VA skin disorders examination in July 2007 noted the Veteran complained that his knuckle pads had returned and that he now had stiffness in the hands and palmar contracture over the past two to three years.  The examiner noted papule/nodule over the left third and fourth digits and right second, third, and fourth digits.  There was palmar thickening on the third and fourth fingers, bilaterally.  The diagnoses included knuckle pads acquired during active service associated with a four times risk of Dupuytren's contracture in the literature, but not causal.  An orthopedic evaluation was recommended.  It was noted the disorder was causing more symptoms of hand stiffness and pain to the point of requiring over-the-counter pain relief medication.  

VA orthopedic examination in September 2007 revealed one centimeter (cm) by .5 cm thickening of the dorsal left hand skin that was freely moveable and only slightly tender to the proximal interphalangeal joints of the second, third, and fourth fingers on the right and the third and fourth on the left.  The greatest elevation was to the left ringer finger at .5 cm above the surface.  There was full range of motion of all proximal interphalangeal joints and distal phalangeal joints with no restrictions.  Examination of the palmar surfaces revealed  thickening of the palmar fascia involving the third left finger and fifth right finger.  The band was slightly thicker on the left than the right.  There was full range of motion to the metacarpophalangeal and interphalangeal joints of all fingers.  The palmar thickenings were nontender.  Sensation was intact, there was no evidence of muscle atrophy, and there was a full grip, bilaterally, that was firm with no evidence of pain on maximum gripping strength testing.  X-ray studies revealed no bone abnormality, and no degenerative changes.  Diagnoses of knuckle pads involving the proximal interphalangeal joints and Dupuytren's contracture to both palms without finger contraction.  It was noted that the Veteran had Dupuytren's disease of both palms, but that there was no loss of motion and no true contracture other than thickening of the palmar fascia.  The palmar thickening was noted to produce some symptoms which were not disabling and did not limit function.  The examiner stated that knuckle pads did not cause Dupuytren's contracture, but that they could be associated in the some patients.  

VA treatment records dated in August 2008 noted examination revealed knuckle pads prominent on the left ring and middle fingers with a Dupuytren's cord present at the middle finger.  There was no contracture of the middle finger and range of motion was adequate.  Sensation was intact to light touch and capillary fill to the middle finger was brisk.  There was a Dupuytren's cord to the right middle finger with no contracture and knuckle pads prominent, but less than on the left.  The examiner noted that since there were no contractures at that time observation would be continued, but that they would proceed to with surgery if he developed contractures.  

VA skin examination in May 2009 noted the Veteran reported Dupuytren's disease to both palms with no treatment over the past 12 months.  He complained of occasional pain with trauma to the knuckle pads and functional impairment due to occasional pain when he banged his knuckles.  The examiner noted examination of the right hand revealed a five to six millimeter papule to the proximal interphalangeal joints of the third and fourth fingers.  There was a four millimeter thin papule to the left proximal interphalangeal joint and the metacarpophalangeal joint.  There was no tenderness to touch and no loss of motion due to the knuckle pads.  There was palmar thickening over the third finger tendon, bilaterally, left greater than right.  There was no disfigurement.  The diagnoses included benign knuckle pads with no decreased range of motion and a body surface area involved of less than .5 percent.  

VA treatment records dated in March 2011 noted the Veteran had palmar thickening and a left ring finger contracture.  The examiner noted the left ring metacarpophalangeal joint was flexed at 15 degrees with no proximal interphalangeal joint disease.  The left ring finger knuckle pad was sensitive.  The examiner recommended left hand needle aponeurotomy and excision of the offending knuckle pads.  

In light of the March 2011 report indicating that needle aponeurotomy to the left hand and excision of knuckle pads for Dupuytren's contracture was planned for later in 2011 and a March 2011 orthopedic surgery pre-certification form without any subsequent surgery or post-surgery reports, the Board finds that additional development is required.  The Board also notes that in Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that an examination during a remission phase did not accurately reflect elements of a skin condition that had caused a Veteran to miss three to four months of work at a time.  The Court has held, however, that a disorder reported to have become inflamed approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  Upon remand, the Veteran should be scheduled for an examination for opinions as to the current manifestation of his Dupuytren's disease and as to any chronic residuals of excisions of benign nodules of the knuckle pads of the hands.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, those records not already of record should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, to include records created after March 2011.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran's claims file should be reviewed by the June 2010 VA examiner, or other appropriate medical specialist if the June 2010 examiner is unavailable, for clarification of the opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has present, chronic ear disease as a result of active service.  The examiner should acknowledge in the report that the Veteran's active service included a period from January 2004 to December 2004, that the Veteran contends that he has had problems with his ears since service with monthly flare-ups requiring eardrops, and that an October 2004 private treatment report indicates treatment for left otitis media.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to the current nature of his service-connected Dupuytren's disease, including residuals of excisions of benign nodules of the knuckle pads of the hands.  The examiner should identify all orthopedic symptom manifestations with range of motion findings and identify all chronic skin residuals, such as painful or tender scars or required systemic therapy, associated with the excisions of benign knuckle pad nodules of the hands.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


